DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of October 20, 2020, Applicant, on January 18, 2021, amended claims 1-5, 9-13, & 17-19. Claims 1-20 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicant argues that the claims do not recite an abstract idea because the claims do not recite a certain method of organizing human activity nor a mental process. Examiner respectfully disagree.
	Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Here, under prong 1 of Step 2A, claim 1, and similarly claims 2-20, recite “a location of an employee; … assign a task, by: receiving … task information for a task that is pending assignment and within the facility, the task information including a task start time, at least one task location, and one or more required skills for completing the task; receiving … employee information for and associated with a plurality of employees within the facility, each of the first employee information including at least one employee skill and at least one employee location for an employee of the plurality of employees corresponding to the employee information, wherein the at least one employee location …; comparing the task information and the first employee information; determining, based on the comparison, one or more matches of the plurality of employees for the task based upon matches among the task location and the at least one employee location of the plurality of employees, and between the one or more required skills and the at least one employee skill of the plurality of employees, wherein the determining comprises scoring each of the plurality of employees based upon the one or more matches between the task information and the employee 
	A claim recites certain methods of organizing human activity when the claim recites fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 84 Fed. Reg. at 52. As a whole, in view of the claim limitations, each of the above limitations recited in the claims are directed to assigning tasks to employees, which manages personal human behavior of human employees performing assigned tasks based on the personal human behavior of the skills and locations of the human employees.
	With respect to Applicant’s assertion that while assigning the individual is included in the claims, it is not the only claim limitation and is simply an application of the remaining claim limitations, each of the remaining limitations noted above (i.e., receiving task and employee information, including skills and location, comparing the task and employee information to determine matches between the task and employee skills and location information, determining matching employees for tasks by scoring employees based on weights, assigning tasks to an employee based on matches and to employees with highest scores, and creating an entry reflecting the assigned task) manage the human behavior of employees based on received behavior of employees’ skill and location and produces instructions for human employees to follow based on rules concerning the human employees’ behaviors. Therefore, each of the limitations above, including the limitations referred to by Applicant recite a certain method of organizing human activity.

Further, a claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process category. 84 Fed. Reg. 52 n.14. Here, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions (i.e., the computer components of the locating equipment and a networked database,  referred to by Applicant), the broadest reasonable interpretation of the recited receiving task and employee information, including skills and location, comparing the task and employee information to determine matches between the task and employee skills and location information, determining matching employees for tasks by scoring employees based on weights, assigning tasks to an employee based on matches and to employees with highest scores, and creating an entry reflecting the assigned task could all be reasonably interpreted as a human making observations of data regarding tasks and employees, performing evaluations based on the observations, a human using mental judgments to compare and assign employees to tasks, and a human recording the assignment with a pen and paper; therefore, the claims are directed to a mental processes. 
With respect to Applicant’s assertion that the claims include multiple limitations that cannot be performed in the mind, such as locating equipment and a networked database, that are specifically programmed for use in the claimed system, and that the claims allow for automatic assignment of the task, under prong 1 of Step 2A, a claim recites an abstract idea if it recites limitations that fall under one of the enumerated categories, under prong 1, regardless of the additional elements beyond the recited abstract idea, the above claim limitations fall under the mental process grouping and certain method of organizing human activity. The locating equipment and a networked database, that are specifically programmed for use in the claimed system, and that the assignment is performed “automatically” are additional elements beyond the recited abstract idea that are addressed below under the 2nd prong of Step 2A and Step 2B. adding the requirement that the abstract idea is applied with a generic computer component, which is not sufficient to transform an abstract idea into a patent-eligible invention.

Moreover, “mathematical concepts” is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. MPEP 2106.04(a)(2). Further, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. MPEP 2106.04(a)(2); October 2019 Update: Subject Matter Eligibility at p. 4. Here, the limitations regarding determining matching employees for tasks by scoring employees based on weights, assigning tasks to an employee based on matches and to employees with highest scores recite mathematical calculations and relationships of scoring based on weights and assigning to the highest score. 

Accordingly, the claims are directed to mental processes, a certain method of organizing human activity, and a mathematical concept, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Applicant argues the claims are drafted in a manner where any judicial exception is very narrowly tailored to a specific application, specifically, an application of assigning individuals to perform a task based upon task information and employee location and identifying matches there between to identify an employee who can properly perform the task, and in the event that the claims are directed to a judicial exception, this judicial exception is integrated into a very particular application within the claims and does not monopolize the judicial exception because the claims do not "tie up" a particular technological field, but are rather directed toward a very particular application of any judicial exception. Examiner respectfully disagrees.
Each of the limitations Applicant alleges are “very narrowly tailored to a specific application,” including “specifically an application of assigning individuals to perform a task based upon task information and employee location and identifying matches there between to identify an employee who can properly perform the task” are directed to the recited abstract idea above. Each of the recited limitations referred to by Applicant regarding “application of assigning individuals to perform a task based upon task information and employee location and identifying matches there between to identify an employee who can properly perform the task” manage human behavior of employees and generate instructions for human to follow are directed to a certain method of organizing human activity. Further, each of the limitations discussed above, under prong 1 of Step 2A, regarding “application of assigning individuals to perform a task based upon task information and employee location and identifying matches there between to identify an employee who can properly perform the task” can be performed mentally, as discussed above, and thus, are directed to a mental process.
The alleged “narrowly tailored” application of this judicial exception merely narrows the abstract idea. Simply reciting limitations that narrow the abstract idea does not make the abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014). Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018).

Under prong 2 of Step 2A, despite Applicant’s assertions, the only additional elements beyond the recited abstract idea include “[a] computerized system, comprising: a networked database of a facility; locating equipment that detects a location …; at least one processor operatively coupled to the networked database and locating equipment; and a storage medium comprising instructions that, when executed by the at least one processor, automatically,” “at the at least one processor from a network,” “from the networked database,” “detected location received from the locating equipment,” “a database” in claim 1, and similarly claims 9 and 17; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application. Furthermore, with respect to the receive from locating equipment, a network, or networked database and create a database entry, while parts of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements 

Applicant argues “that the additional elements or combination of elements ‘add[s] a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application” and “assign individuals to perform tasks in an unconventional manner,” and thus, the claims recite significantly more than an abstract idea. Examiner respectfully disagrees.
The MPEP discusses that "the second part of the Alice/Mayo test [(Step 2B)] is often referred to as a search for an inventive concept," and "an 'inventive concept' is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself." MPEP 2106.05 (emphasis added). Further, the MPEP goes on to describe "Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception? Examiners should answer this question by first identifying whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept (i.e., amount to significantly more than the judicial exception(s)).” MPEP 2106.05 (emphasis added).
With respect to Applicant’s assertion regarding the claims recite additional elements that are “other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application” (i.e., including Applicant’s reference to the claims assign individuals to perform tasks in an unconventional manner, and the claimed limitations are directed to an application for automatically assigning individuals to perform tasks within a facility based upon receiving information for a task that needs to be assigned, receiving information regarding employees including employee skills and locations identified from locating equipment, comparing the task information and the employee information to determine matches between the task and employees by scoring the matches of each attribute for the employee and assigning a score to the employee, and assigning the task to one of the employees based upon the determined scores, thereby allowing for automatic assignment of tasks to additional elements beyond the recited abstract idea,” but rather, these elements referred to by Applicant are part of and directed to the recited abstract idea, and thus, they are not additional elements beyond the recited abstract idea when evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept.
Whether or not these limitations that are part of the recited abstract idea do not transform an abstract idea into a patent-eligible invention because even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America at 2. Further, simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at 12. 
As noted above, under Step 2B, despite Applicant’s assertions, the only additional elements beyond the recited abstract idea include “[a] computerized system, comprising: a networked database of a facility; locating equipment that detects a location …; at least one processor operatively coupled to the networked database and locating equipment; and a storage medium comprising instructions that, when executed by the at least one processor, automatically,” “at the at least one processor from a network,” “from the networked database,” “detected location received from the locating equipment,” “a database” in claim 1, and similarly claims 9 and 17; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to amount to significantly more. Additionally, these limitations generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Further, with respect to the receive from locating equipment, a network, or networked database and create a database entry, while parts of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform data gathering operations, which is insignificant extrasolution activity.

In addition, these recitations of the “additional elements beyond the recited abstract idea” as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Applicant’s specification at [0041]-[0052], figs. 3, 4, wherein Applicant’s Specifcation describes the user computing device and server implementing the invention may include known computing devices, and further, the specification broadly discusses employee location may include a detected location based on  locating equipment, without any further detail, and thus, the specification does not describe “locating equipment that detects a location” with sufficient detail to be anything other than well-understood, routine, and conventional embodiments of such equipment. See also Cohen, et al. (US 7881957 B1) at cl. 22, ln. 40-49, cl. 23, ln. 15-37; see also Nudd, et al. (US 20130197957 A1) at [0015]. Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.
Moreover, looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.




Response to Arguments - Prior Art
Applicant’s arguments with respect the prior art rejections have been fully considered, but they are not persuasive.

Applicant argues that the "electronic marketplace for human performance tasks" in Cohen is readily distinguishable from a facility task assignment system as per the claimed limitations and as described in the specification and the task performers in Cohen are potential employees, and not actually employees until hired by the task requestor, whereas the claimed limitations identify that the pool of possible task performers are already employees of the facility. Examiner respectfully disagrees.
A facility in the claims need not be any particular type of facility or an individual building where the tasks are performed. The “facility” in the recited “facility task assignment,” pursuant to the broadest reasonable interpretation may be the “location” of the task which is being assigned in Cohen. Further, instead, pursuant to the broadest reasonable interpretation, the claimed “facility task assignment” may be the software, system, or server that facilitates the “task assignment” in the claims, such as, in Cohen, the “software facility is described that facilitates interactions between task requesters who have tasks that are available to be performed and task performers who are available to perform tasks” (cl. 3, ln. 57-cl. 4, ln 2) and “the TFF system facility that provides an electronic marketplace for human performance tasks.” cl. 22, ln. 40-45
Examiner notes the term employee is “a person working for another person or a business firm for pay.” Employee, Dictionary.com, available at, https://www.dictionary.com/browse/employee. The task performers in Cohen are employees of both the marketplace and task requesters because they are persons working for others or a business firm for pay because the task performers are paid by the marketplace and task requesters for completion of the tasks. At all times, the task performers are employees because they are persons that perform tasks for pay.
Further, the claims nor specification require support Applicant’s asserted distinction between employee or potential employee.
 

Contrary to Applicant’s assertion, in performing the matching, Cohen does discuss matching a location of the task and a location of the employee. In Cohen, task performers generate task subscriptions with task attributes of interest specified by the task performer include a geographic location of interest (cl. 6, ln. 24-39,), and task performers may indicate task attributes of interest and/or attributes may be inferred by analyzing attributes of the user (e.g., geographic location), with such inferred attributes of interest being used as part of a subscription created by the user. cl. 7, ln. 8-22. These locations specified by the task performers, including “attributes of the user (e.g., geographic location …),” and the task subscriptions specifying attributes of locations that are of interest to the task performer are “locations of the employee,” as claimed.
Further, in Cohen, matching tasks to subscriptions includes attributes may be weighted, such that matches attributes to determine a score calculated by counting the number of attribute matches to determine similarity between a given subscription and a given task (cl. 18, ln. 34-46), and Cohen discloses the system identifying of available tasks for the task performer user is further based on each of the identified tasks having attributes that match the indicated one or more attributes of the task performer user (claim 6), wherein tasks matching a subscription of the user may be automatically assigned to the performer for performance. cl. 19, ln. 12-17.
That is, by matching attributes of the task location entered by task requesters and the location attributes of the task subscription entered by task performers, Cohen does discuss matching a location of the task and a location of the employee.





As set forth below Examiner directly cites and quotes the prior art references, and explains how each claim limitation is anticipated or obvious over the cited prior art. Further, Examiner does did not make conclusory statement claiming that the combination of references would be obvious to one of ordinary skill in the art, but rather, as set forth below, Examiners reasons the combination of references would be obvious relies upon the express disclosures and direct quotes and citations from the prior art.













Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-20) recite “a location of an employee; … assign a task, by: receiving … task information for a task that is pending assignment and within the facility, the task information including a task start time, at least one task location, and one or more required skills for completing the task; receiving … employee information for and associated with a plurality of employees within the facility, each of the first employee information including at least one employee skill and at least one employee location for an employee of the plurality of employees corresponding to the employee information, wherein the at least one employee location …; comparing the task information and the first employee information; determining, based on the comparison, one or more matches of the plurality of employees for the task based upon matches among the task location and the at least one employee location of the plurality of employees, and between the one or more required skills and the at least one employee skill of the plurality of employees, wherein the determining comprises scoring each of the plurality of employees based upon the one or more matches between the task information and the employee information, wherein matches between the one or more required skills and the at least one employee skill are weighted more than matches between the task location and the at least one employee location; automatically assigning the task to one of the first plurality of employees based on the one or more determined matches, wherein the assigning is based upon the score of each of the plurality of employees and comprises assigning the task to an employee having a higher score than at least one other employee; and creating … entry reflecting the assigned task to the one of the plurality of employees.” Claims 1-20, in view of the claim limitations, are directed to the abstract idea of receiving task and employee information, including skills and location, comparing the task and employee information to determine matches between the task and employee skills and location information, determining matching employees for tasks by scoring 
As a whole, in view of the claim limitations, each of the above limitations recited in the claims are directed to assigning tasks to employees, which manages personal human behavior of human employees performing assigned tasks based on the personal human behavior of the skills and locations of the human employees, and thus, the claims are directed to a certain method of organizing human activity. Further, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited receiving task and employee information, including skills and location, comparing the task and employee information to determine matches between the task and employee skills and location information, determining matching employees for tasks by scoring employees based on weights, assigning tasks to an employee based on matches and to employees with highest scores, and creating an entry reflecting the assigned task could all be reasonably interpreted as a human making observations of data regarding tasks and employees, performing evaluations based on the observations, a human using mental judgments to compare and assign employees to tasks, and a human recording the assignment with a pen and paper; therefore, the claims are directed to a mental processes. Moreover, the limitations regarding determining matching employees for tasks by scoring employees based on weights, assigning tasks to an employee based on matches and to employees with highest scores recite mathematical calculations and relationships of scoring based on weights and assigning to the highest score. Accordingly, the claims are directed to mental processes, a certain method of organizing human activity, and a mathematical concept, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] computerized system, comprising: a networked database of a facility; locating equipment that detects a location …; at least one processor operatively coupled to the networked database and locating equipment; and a storage medium comprising instructions that, when executed by the at least one processor, automatically,” “at the at least one processor from a network,” “from the networked database,” “detected location received from the locating equipment,” “a database” in claim 1, and similarly claims 9 and 17, and 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Cohen, et al. (US 7881957 B1) at cl. 22, ln. 40-49, cl. 23, ln. 15-37, Nudd, et al. (US 20130197957 A1) at [0015], and Applicant’s specification at [0041]-[0052], figs. 3, 4, (describing the user computing device and server implementing the invention may include known computing devices, and further, the specification broadly discusses employee location may include a detected location based on  locating equipment, without any further detail, and thus, the specification does not describe “locating equipment that detects a location” with sufficient detail to be anything other than well-understood, routine, See MPEP 2106.05(d); July 2015 Update, p. 7. In addition, as noted above, with respect to the receive from locating equipment, a network, or networked database and create a database entry, while parts of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-8, 10-16, & 18-20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-12, 14, 15, 17, 18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen, et al. (US 7881957 B1), hereinafter Cohen, in view of Nudd, et al. (US 20130197957 A1), hereinafter Nudd.
Regarding claim 1, Cohen discloses a computerized system, comprising (cl. 22, ln. 40-67 & Fig. 3, wherein an server computing system comprising a CPU, storage, memory, and computer readable media, executes a Task Fulfillment Facilitator system (TFF) in memory): 
a networked database of a facility (cl. 12, ln. 8-10, cl. 15, ln. 2-10, fig. 1B, the Task Fulfillment Facilitator system includes task results database 150 and an activity log database 149 storing each activity taken by a user with respect to a submitted task and stores the tracked information in an activity log database 149, cl. 9, ln. 35-49, wherein the TFF system may be implemented as a software system executing on one or more computing systems or devices in a distributed manner, such as on a peer-to-peer or grid network);
locating equipment that [infers} a location of an employee (cl, 6, ln. 19-25, 38-39, 49-53, cl. 7, ln. 17-20, task performer users and other users may indicate tasks of interest by specifying one or more attributes and/or other criteria of such tasks of interest, including attributes of geographic location associated with the task, users may indicate task attributes of interest by explicitly enumerating the attributes or automatically inferred by the electronic marketplace by analyzing attributes of the user (e.g., geographic location), with such inferred task attributes of interest being used as part of a subscription created by the user, cl. 10, ln. 25-33, fig. 1A, various task performer users 120 each interact the TFF using a Web browser program that communicates 185b with an interactive console 140 cl, 6);
at least one processor operatively coupled to the networked database and locating equipment (cl. 9, ln. 35-49, 1A, the TFF system includes an interactive console interface for interaction with users, and the TFF system may be implemented as a software system executing on one or more computing systems or devices in a distributed manner, such as on a peer-to-peer or grid network cl. 12, ln. 8-10, cl. 15, ln. 2-10, fig. 1B, the TFF includes task results database 150 and an activity log database 149 storing each activity taken by a user with respect to a submitted task and stores the tracked information in an activity log database 149,); and 
a storage medium comprising instructions that, when executed by the at least one processor, automatically assign a task, by (cl. 22, ln. 40-67 & Fig. 3, wherein an server computing system comprising a CPU, storage, memory, and computer readable media, executes a Task Fulfillment Facilitator system (TFF) in memory, cl. 19, ln. 12-17, wherein tasks matching a subscription of the user may be automatically assigned to the user (i.e. performer) for performance):
receiving, at the at least one processor from a network, task information for a task that is pending assignment and within the facility, the task information including a task start time, at least one task location, and one or more required skills for completing the task (cl. 11, ln. 65-cl. 12, ln. 8, wherein as tasks are submitted by task requestors, the module stores information about the available tasks in a database before providing information regarding available tasks to task performers, cl. 32, ln. 30-33 & 59-67, wherein the subscription matcher routine obtains information about the available tasks (i.e. receiving) and performs a loop that selects and processes each next available task, cl. 6, ln. 24-39, wherein task attributes include qualifications that are required of performers (i.e. skill), deadlines and other times for performance of tasks including a time period during which a task is to be performed (i.e. a start time), and a geographic location of the task; Examiner notes that the time period during which the task is to be performed includes a time at the start of the time period, and cl. 9, ln. 45-49, cl. 23, ln. 45-49, wherein the TFF system and its modules access task related information stored in one or more databases, the TFF system may be executed by multiple computing systems and devices connected through a network, and some or all of the modules and data structure may be stored on a network (i.e. at the at least one processor from a network));
receiving, from the networked database, employee information for and associated with a plurality of employees within the facility, each of the employee information including at least one employee skill and at least one employee location for an employee of the plurality of employees corresponding to the employee information (cl. 34, ln. 30-47, wherein the subscription manager obtains subscription attributes by retrieving stored information one or more databases (i.e. from a networked database), and then the routine may continue by invoking the subscription matcher routine, cl. 7, ln. 8-22, wherein performers may indicate task attributes of interest and the system may infer task attributes to automatically create a subscription for the user, cl. 6, ln. 24-39, wherein task attributes of interest specified by the user include qualifications that are required of performers (i.e. skill), deadlines including a time period during which a task is to be performed (i.e. a start time), and a geographic location of the task, and Claim 6, wherein received instructions from the task performer indicate one or more attributes of the task performer including qualifications held by the task performer user, a geographic location of the task performer user, and a period of time during which the task performer user is available to perform tasks), wherein the at least one employee location comprises a [inferred] location received from the locating equipment (cl. 6, ln. 24-39, wherein task attributes of interest specified by the user include a geographic location of the task, cl. 7, ln. 8-22, wherein performers may indicate task attributes of interest and/or task attributes may be inferred by analyzing attributes of the user (e.g., geographic location), with such inferred task attributes of interest being used as part of a subscription created by the user, cl. 10, ln. 25-33, fig. 1A, various task performer users 120 each interact the TFF using a Web browser program that communicates 185b with an interactive console 140);
comparing the task information and the employee information;
determining, based on the comparison, one or more matches of the plurality of employees for the task based upon matches among the task location and the at least one employee location of the plurality of employees, and between the one or more required skills and the at least one employee skill of the plurality of employees (cl. 32, ln. 30-49, wherein the subscription matcher routine may be provided by execution of the task and user matching manager module 132, cl. 14, ln. 39-66, wherein task and user matching module 132 automatically matches information about , wherein the determining comprises scoring each of the plurality of employees based upon the one or more matches between the task information and the employee information, wherein matches between the one or more required skills and the at least one employee skill are weighted more than matches between the task location and the at least one employee location (cl. 18, ln. 35-46, once a subscription having specified attributes is created, tasks are matched to subscriptions including the attributes weighted such that matches of more heavily weighted attributes contribute more (i.e. any attribute may have a greater weight) to an overall determination of a score calculated by counting the number of attribute matches of similarity between a given subscription and a given task (i.e. determining comprises scoring each of the plurality of employees based upon the matches between the task information and the employee information), cl. 22, ln. 60-67, the tasks are ranked in a manner based on matching one or more subscriptions, such as tasks may be ranked based on similarity of subscription of the current user, cl. 6, ln. 24-39, wherein task attributes of a subscription may include qualifications that are required of performers (i.e. matches between skill), deadlines including a time period during which a task is to be performed (i.e. a start time), and a geographic location of the task subscription, or geographic location inferred of the user (i.e. matches between employee and task location)).
automatically assigning the task to one of the plurality of employees based on the one or more determined matches (cl. 19, ln. 12-17, wherein tasks matching a subscription of the user may be automatically assigned to the performer for performance), wherein the assigning is based upon the score of each of the plurality of employees and comprises assigning the task to an employee having a … score (18, ln. 35-46, tasks are matched to subscriptions by weighting the attributes such that matches of more heavily weighted attributes contribute more to an overall determination of a score calculated by counting the number of attribute matches of similarity between a given subscription and a given task); and
creating, within the networked database, a database entry reflecting the assigned task to the one of the plurality of employees (cl. 12, ln. 8-10, when task performers provide results from performance of tasks, the module stores the task results information in a database 150, cl. 15, ln. 2-10, wherein the activity tracking manager tracks each activity taken by a user with respect to a submitted task and stores the tracked information in an activity log database 149, cl. 46, ln. 9-12, wherein each activity of a task performer relative to a task is recorded, cl. 47, ln. 51-60, wherein each task may be a stand-alone activity for which the performer provides the results of task performance or multiple stages or related successive activities by the task performer, including having multiple interactions during and/or between the stages or successive activities, cl. 10, ln. 54-66, wherein based on interactions with the task performers, the TFF tracks information about the current status of task and stores results received after the task is performed).
While Cohen discloses all of the above, including locating equipment that [infers] a location of an employee and wherein the at least one employee location comprises a [inferred] location received from the locating equipment (as above), Cohen does not expressly disclose the inferred location based on the location entered by the task performer is necessarily detected, as claimed; however, this additional feature is taught by further teachings in Nudd.
Nudd teaches locating equipment that detects a location of an employee ([0115], a GPS coordinate of a cell phone may be transmitted to the work management system and used to verify the worker's location); and 
wherein the at least one employee location comprises a detected location received from the locating equipment ([0115], a GPS coordinate of a cell phone may be transmitted to the work management system and used to verify the worker's location).
 Further, while Cohen discloses all of the above, including automatically assigning the task to one of the plurality of employees based on the one or more determined matches, wherein the assigning is based upon the score of each of the plurality of employees and comprises assigning the task to an employee having a … score (as above), Cohen does not expressly disclose the disclosing assigning includes assigning the task to an employee having a higher score than at least one other employee, as claimed; however, this additional feature is taught by further teachings in Nudd.
Nudd teaches automatically assigning the task to one of the plurality of employees based on the one or more determined matches, wherein the assigning is based upon the score of each of the plurality of employees and comprises assigning the task to an employee having a higher score than at least one other employee ([0150]-[0151], [0155]-[0158], [0164], [0166], [0169]-[0170], fig. 14A-14B, in the method to associate a provider, in 1410, the providers are ranked with respect to location of the provider proximity to the location of the shift, and, in 1416, the providers are ranked based on skills desirable to perform the shift, and a score may be assigned to each caregiver as a result of each ranking steps, and  scores from different rankings may be weighted prior to summing, the final sum may then be used as a ranking when selecting the top N providers, and  the most highly ranked provider may be selected and scheduled for the shift 1424, wherein each of these rankings may be given different weight according to employer or developer preference).
Cohen and Nudd are analogous fields of invention because both address the problem of assigning tasks to workers based on worker qualification and location. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Cohen locating equipment that detects a location of an employee and assign tasks to an employee having a higher score than other employees, as taught by Nudd, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of locating equipment that detects a location of an employee and assigning tasks to an employee having a higher score than other employees, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Cohen with the aforementioned teachings of Nudd in order to produce the added benefit of ease of use, flexibility, and cost-effective accessibility in a plurality of locations, significantly reduced costs, and improved the quality of care. [0020], [0118].
Regarding claim 2, the combined teachings of Cohen and Nudd teaches the computerized system of claim 1 (as set forth above). Further, Cohen discloses wherein the task information further includes a task end time (cl. 10, ln. 57-65, wherein task requests include information about the task to be performed including criteria related to task performance, such as deadlines for completion of the task (i.e. end time)), and wherein the comparing comprises determining whether at least one of the employee locations corresponds to at least one task location at the task start time or at least one task location at the task end time (cl. 6, ln. 24-39, wherein task attributes include deadlines (i.e. end time) and other times for performance of tasks including a time period during which a task is to be performed (i.e. a start time) and a geographic location of the task, and Claim 6, wherein received instructions from the task performer indicate one or more attributes of the task performer including a geographic location of the task performer user and a period of time during which the task performer user is available to perform tasks, and automatic identifying of available tasks for the task performer user based on each of the identified tasks having attributes that match the one or more attributes of the task performer user).
Regarding claim 3, the combined teachings of Cohen and Nudd teaches the computerized system of claim 1 (as set forth above). Further, Cohen discloses further comprising: receiving one or more updates from one of the plurality of employees assigned to the task indicating progress toward completion of the assigned task (cl. 10, ln. 54-66, wherein based on interactions with the task performers, the TFF stores results from the performance of tasks that are received via the interface, cl. 47, ln. 51-60, wherein each task may be a stand-alone activity for which the performer provides the results of task performance or multiple stages or related successive activities by the task performer, including having multiple interactions during and/or between the stages or successive activities); and 
updating the database entry based on the one or more received updates (cl. 12, ln. 8-10, when task performers provide results from performance of tasks, the module stores the task results information in a database 150, cl. 15, ln. 2-10, wherein the activity tracking manager tracks each activity taken by a user with respect to a submitted task and stores the tracked information in an activity log database 149, cl. 46, ln. 9-12, wherein each activity of a task performer relative to a task is recorded).
Regarding claim 4, the combined teachings of Cohen and Nudd teaches the computerized system of claim 1 (as set forth above). Further, Cohen discloses further comprising: determining that a predetermined time period for completing the assigned task is exceeded (cl. 7, ln. 23-37, wherein task performers and other users may indicate how and when to be notified about tasks of interest, e.g., users may request to be notified of tasks of interested (i.e. matching user specified attributes) when any deadlines or other time periods specified for the task are reached, and cl. 9, ln. 59-54, wherein task requests may include information about the task to be performed including deadlines for completion); and
automatically transmitting a notification to at least one of the one of the plurality of employees assigned to the task and a requester of the assigned task (cl. 7, ln. 40-52, wherein the notification mechanism specified by the user may include the electronic market place automatically initiating an electronic message of various types, such as email, text messages, instant messages), wherein the notification indicates the predetermined time period has been exceeded (cl. 7, ln. 23-37, wherein task performers and other users may request to be notified of tasks of interested when any deadlines or other time periods specified for the task are reached).
Regarding claim 6, the combined teachings of Cohen and Nudd teaches the computerized system of claim 1 (as set forth above). Further, Cohen discloses further comprising: receiving an indication associated with a delay in completing the assigned task; determining a delay period associated with the indication; determining whether the delay period exceeds a predetermined threshold (cl. 28, ln. 13-25, wherein after sending the task information to the task performer, the system waits for task results, if any, to be sent, and situations when task performers are not providing task results for a task they accepted assignment to perform is indicated to the routine by not receiving task results within a specified period time (i.e. whether the delay period exceeds a predetermined threshold); Examiner notes the routine receives an indication of the delay by not receiving the task results, and by determining whether the results were not received within the specified time period, the system determines whether the delay exceeds a predetermined threshold); and
when the delay period exceeds the predetermined threshold, automatically unassigning the assigned task (cl. 28, ln. 13-25, wherein situations when task performers are not providing task results for a task they accepted assignment to perform is indicated to the routine by not receiving task results within a specified period time, and cl. 28, ln. 57-67, wherein after the above, the routine executes the activity tracking module, and then performs any housekeeping operations such as taking appropriate actions when events do not occur within specified time periods, e.g. withdraw assigned tasks from task performers who do not timely perform the tasks).
Regarding claim 7, the combined teachings of Cohen and Nudd teaches the computerized system of claim 1 (as set forth above). Further, Cohen discloses wherein the task information is received in response to detection of an event (cl. 11, ln. 65-cl. 12, ln. 8, wherein as task are submitted by task requestors via the API, the module stores information about the available tasks in a database before providing information regarding available tasks to task performers, and cl. 32, ln. 30-33 & 50-67, wherein after receiving an indication of a subscription, the subscription matcher routine obtains (i.e. receive) information about the available tasks and performs a loop that selects and processes each next available task; that is, the task information is received by subscription matcher routine in response to a detection of the event that an indication of subscription was received).
Regarding claims 9-12, 14, & 15, these claims are substantially similar to claims 1-4, 6 & 7, respectively, and are, therefore, rejected on the same basis as claims 1-4, 6 & 7. While claims 9-12, 14, & 15 are directed toward a computerized method and claims 1-4, 6, & 7 are directed to a computerized system, Cohen discloses both a computerized method and a computerized system (Claims 1-36 & cl. 22, ln. 40-67 & Fig. 3).
Regarding claims 17, 18, & 20, these claims are substantially similar to claims 1, 3, & 6, respectively, and are, therefore, rejected on the same basis as claims 17, 18, & 20. While claims 17, 18, & 20 are directed toward a non-transitory computer-readable medium storing instructions which, when executed, cause one or more processors to perform a method and claims 1, 3, & 6 are directed to a computerized system, Cohen discloses both a non-transitory computer-readable .
Claims 5, 13, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Nudd in further view of Scherpbier, et al. (US 20080164998 A1), hereinafter Scherpbier.
Regarding claim 5, the combined teachings of Cohen and Nudd teaches the computerized system of claim 1 (as set forth above). Further, while Cohen discloses further comprising: identifying, based on one or more stored rules, an equipment or supply item associated with the assigned task (cl. 52, ln. 28-33, wherein the TFF automatically selects a predefined task interaction control type (TIC) for use by the task performer based on the known or identifiable capabilities of the computer device of the task performer, and Claim 6, wherein the one or more attributes of the task performer include one or more properties of a computing device utilized by the task performer user, and the automatic identifying of available tasks is based on the task having attributes that match the indicated one or more attributes of the task performer; Examiner notes that identifying the capabilities or properties of the task performers computing device identifies equipment associated with the assigned task) and discusses determining an employee based on the location of the employee, Cohen does not expressly disclose the following remaining limitations, which are taught by Scherpbier.
Scherpbier teaches further comprising: identifying, based on one or more stored rules, an equipment or supply item associated with the assigned task ([0013], wherein the workflow management system allows for the definition of processes automatically initiated by the workflow management system, wherein the processes include the steps and resources required for the steps, and the workflow management system allocates tasks to personnel based on the process definition, [0023], wherein the workflow processor uses the location data for updating a task list of a healthcare worker to indicate tasks ranked based on location of particular equipment used in a particular task, and [0031], wherein tasks and resources required for an order placed by an orthopedic surgeon include a portable ultra sound machine (i.e. equipment), and in response to the process definition, the workflow engine allocates the task to an ultra sound team); and
determining a location associated with the identified equipment or supply item ([0021], wherein the workflow engine takes into account and tracks patient, worker, and equipment location with RFID tags attached to patients, equipment, and workers, [0040], wherein the workflow processor determine the location of the need equipment, [0023], wherein the workflow processor uses the location data for updating a task list of a healthcare worker to indicate tasks ranked based on location of particular equipment used in a particular task, location of the worker, and location of the patient with whom the task is associated (i.e. location of the task)), wherein the at least one processor determines matches based in part on a proximity between the at least one employee location and the location of the identified equipment or supply item ([0025], workflow processor allocates tasks to teams based on their location in a building, their nearness to necessary equipment, and [0040], wherein the workflow processor determine the location of the needed workers and/or equipment, calculates the distance between the items, and then a load balancing function determines workers to whom tasks are assigned based on nearness).
Cohen and Scherpbier are analogous fields of invention because both address the problem of assigning tasks to workers based on worker qualification and location. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Cohen the ability to assign tasks based on the proximity between the worker and equipment required for the task as taught by Scherpbier since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of assigning tasks based on the proximity between the worker and equipment required for the task, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Cohen with the aforementioned teachings of Scherpbier in order to produce the added benefit of addressing the deficiencies of prior workflow management systems and reduce wasted time by comprehensively accommodating 
Regarding claim 13, this claim is substantially similar to claim 5, and is, therefore, rejected on the same basis as claim 5. While claim 13 is directed toward a computerized method and claim 5 is directed to a computerized system, Cohen discloses both a computerized method and a computerized system (Claims 1-36 & cl. 22, ln. 40-67 & Fig. 3).
Regarding claims 19, this claim is substantially similar to claim 5, and is, therefore, rejected on the same basis as claim 5. While claim 19 is directed toward a non-transitory computer-readable medium storing instructions which, when executed, cause one or more processors to perform a method and claim 5 is directed to a computerized system, Cohen discloses both a non-transitory computer-readable medium storing instructions which, when executed, cause one or more processors to perform a method and a computerized system (Claims 37-44, cl. 22, ln. 40-67 & Fig. 3, & cl. 23, ln. 43-51).
Claims 8 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Nudd in further view of True, et al. (US 20120173688 A1), hereinafter True.
Regarding claim 8, the combined teachings of Cohen and Nudd teaches the computerized system of claim 7 (as set forth above). Further, while Cohen discloses the detection of the event (cl. 11, ln. 65-cl. 12, ln. 8, wherein as task are submitted by task requestors via the API, the module stores information about the available tasks in a database before providing information regarding available tasks to task performers, and cl. 32, ln. 30-33 & 50-67, wherein after receiving an indication of a subscription, the subscription matcher routine obtains (i.e. receives) information about the available tasks and performs a loop that selects and processes each next available task), Cohen does not expressly disclose the remainder of the following limitation, which is taught by further teachings in True.
True teaches wherein the detected event is one or more of an exceeded sensor data threshold, a scheduled maintenance event, or an inventory level falling below a predetermined threshold ([0053], wherein the system detects the upcoming time and date of a scheduled 
Cohen and True are analogous fields of invention because both address the problem of notifying workers of assigned tasks. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the task allocation system of Cohen the ability to detect an event including a scheduled maintenance event as taught by True since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of detecting an event including a scheduled maintenance event, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Cohen with the aforementioned teachings of True in order to produce the added benefit of avoiding the detrimental effects of traditional maintenance, reduce outages, and prevent paying unnecessary costs. [0002].
Regarding claim 16, this claim is substantially similar to claim 8, and is, therefore, rejected on the same basis as claim 8. While claim 16 is directed toward a computerized method and claim 8 is directed to a computerized system, Cohen discloses both a computerized method and a computerized system (Claims 1-36 & cl. 22, ln. 40-67 & Fig. 3).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859.  The examiner can normally be reached on Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623